NUMBER 13-10-00041-CV

                                  COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS
                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

PAULA WYATT AND WYATT LAW FIRM, LTD.,                                                     Appellants,

                                                     v.

ADRIAN CASTRO,                                    Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                               MEMORANDUM OPINION1

                 Before Justices Rodriguez, Benavides, and Vela
                       Memorandum Opinion Per Curiam

        This is an interlocutory appeal from an order denying a motion to arbitrate. See

TEX. CIV. PRAC. REM. CODE ANN. ' 171.098(a)(1) (Vernon 2005). On April 22, 2009,

appellee Adrian Castro sued appellants Paula Wyatt and Wyatt Law Firm, Ltd. (Wyatt)

alleging that Wyatt illegally solicited an attorney employment contract in his underlying

        1
         As this is a memorandum opinion and because all issues of law presented by this case are well
settled and the parties are familiar with the facts, we will not recite the law and the facts in this opinion
except as necessary to advise the parties of the Court=s decision and the basic reasons for it. See TEX.
R. APP. P. 47.4.
lawsuit. Wyatt filed a motion to stay the case and to compel arbitration on the basis of

an arbitration provision contained in the contract. On January 13, 2010, the trial court

granted Wyatt's motion and compelled Castro to submit his dispute to arbitration, but

later reconsidered its ruling, vacated its prior order, and issued an order denying

Wyatt's motion to compel. Wyatt simultaneously filed a motion for reconsideration in

the trial court and an interlocutory appeal in this Court, each challenging the trial court's

order denying arbitration.

       Subsequently, we abated the appeal and remanded the cause for the trial court

to address Wyatt's motion for reconsideration. On November 12, 2010, after hearing

Wyatt's motion, the trial court entered an order (1) vacating its January 13, 2010 order

that denied Wyatt's motion to stay and compel arbitration; (2) granting Wyatt's motion

for reconsideration; (3) staying the trial cause; and (4) compelling the parties to

arbitration. The appellate record was supplemented with this order, and we reinstated

the appeal on December 1, 2010.

       On December 6, 2010, Wyatt filed a motion to dismiss the appeal as moot and to

affirm the trial court's order granting arbitration. Having considered the motion and the

trial court's November 12, 2010 order, we, hereby, grant Wyatt's motion, in part, to the

extent it requests that the appeal be dismissed as moot and deny the motion, in part, to

the extent it requests that we affirm the trial court's order granting arbitration.

       Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

                                                                  PER CURIAM


Delivered and filed the 16th
day of December, 2010.


                                               2